Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00563-CV

                                     Miriam LEDEZMA,
                                          Appellant

                                               v.

                            LAREDO HOUSING AUTHORITY,
                                     Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2018CVD000029L1
                        Honorable Hugo D. Martinez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for proper disposition in accordance
with this opinion. Costs of appeal are taxed against Appellee Laredo Housing Authority.

       SIGNED March 31, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice